DETAILED ACTION

1.	Claims 1-20 are pending in the application.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 




Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 8 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tashiro et al (hereafter Tashiro)(US Pub. 2009/0019262).

6.	As to claim 1, Tashiro discloses a counting device (abstract and [0013] electronic circuit with count register), comprising: 
a storage circuit configured to store input data to be counted and store a count of elements in the input data that satisfy a given condition after counting ([0016]-[0017] different width storage elements and memory for storing instructions); 
a register circuit is configured to store an address in the storage circuit where the input data to be counted is stored ([0090] block of address registers); and a 
counting circuit connected to the register circuit and the storage circuit ([0013]-[0014] and [0018] counter register) wherein the counting circuit is configured to: 
acquire a counting instruction ([0100]-[0101]), 
read a storage address of the input data in the register circuit according to the counting instruction ([0088]-[0092] data read, read addresses), 
acquire corresponding input data to be counted in the storage circuit, identifying elements in the input data that satisfy the given condition, and obtain a counting result ([0246]-[0247] iteration count). 

7.	As to claims 2 and 14, Tashiro discloses where the storage circuit is main storage, and/or a cache ([0016]-[0017] storage elements, memory).

8.	As to claim 8, Tashiro discloses wherein the counting instruction includes an opcode and one or more operation fields, 13Attorney Docket No.: 81010-000080CON4Getech Law LLCwherein the opcode indicates that the instruction is a counting instruction, and the counting circuit performs a counting computation in accordance with the opcode; and wherein the operation fields include address information in the counting instruction for the input data to be counted, and/or address information of the given condition ([0097]-[0100] micro-opcode).

9.	As to claim 12, Tashiro discloses wherein a data type of the input data to be counted is a 0/1 vector, a numeric vector, or a matrix ([0093]).10.	As to claim 13, the claim is rejected for similar reasons as claim 1 above. 

Allowable Subject Matter
11.	Claims 3-7, 9-11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12.	The following is a statement of reasons for the indication of allowable subject matter: 
US Pub. 2009/0019262 teaches the claimed limitations of independent claims 1 and 13; however, the prior art of record does not teach or suggest at least “wherein the counting circuit includes: an input/output circuit, a computation circuit, and an accumulator circuit, wherein the input/output circuit is connected to the computation circuit and is configured to retrieve a portion of data of a set length from the input data to be counted, and transmitting the portion of data to the computation circuit, wherein the computation circuit includes an adder configured to add a number of respective elements in the portion of data of the set length that satisfy the given condition, and output an obtained result to the accumulator circuit, and wherein the accumulator circuit is configured to accumulate the result obtained by the computation circuit;” as in claim 3; 
“an instruction caching circuit (cache, buffer, or scratch pad) connected to the instruction processing circuit for sequentially storing counting instructions to be executed and in execution, and the instruction caching circuit is further connected to the counting circuit and the storage circuit for submitting a counting instruction after being executed and a counting result to the storage circuit; and a dependency processing circuit connected to the instruction processing circuit for determining whether input data required for a counting instruction is up-to-date before the counting circuit acquires the counting instruction, and if the counting instruction is up-to-date, providing the counting instruction to the counting circuit directly, if the counting instruction is not up-to-date, storing the counting instruction in a storage queue of the dependency processing circuit, and after the required input data is updated, providing the counting instruction in the storage queue to the counting circuit, wherein during a process that the counting instruction is sent from the instruction processing circuit to the dependency processing circuit, the counting instruction reads an address of the input data in the storage circuit from the register circuit;” as in claims 9 and 19; and 
“the reading the storage address of the input data to be counted in the register circuit according to the counting 15 Attorney Docket No.: 81010-000080CON4 Getech Law LLCinstruction, acquiring corresponding input data to be counted in the storage circuit, and performing statistical counting on a number of elements in the input data to be counted that satisfy the given condition includes: retrieving, by the input/output circuit, a portion of data of a set length of the input data in the storage circuit; transmitting, by the input/output circuit, the portion of data to the computation circuit, adding, by an adder of the computation circuit, a number of respective elements in the portion of data of the set length that satisfy the given condition; transmitting an obtained result to the accumulator circuit; and accumulating, by the accumulator circuit, the result obtained by the computation circuit;” as in claim 15.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182